
	

113 HR 5455 IH: SCAN Act
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5455
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Ms. Hahn introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Security and Accountability For Every Port Act of 2006 (SAFE Port Act) to administer
			 a pilot program for 100 percent scanning of cargo containers at domestic
			 ports, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Scan Containers Absolutely Now Act or the SCAN Act.
		2.100 percent scanning of cargo containers at domestic ports pilot programSubtitle C of the Security and Accountability For Every Port Act of 2006 (6 U.S.C. 901 et seq.) is
			 amended by adding at the end the following:
			
				237.100 percent scanning of cargo containers at domestic ports pilot program
					(a)Designations
						(1)In GeneralThe Secretary shall conduct a 1-year pilot program at 2 domestic ports to evaluate the process of
			 100 percent scanning of cargo containers and its potential for use at all
			 domestic ports.
						(2)EquipmentThe Secretary shall—
							(A)select the equipment necessary to conduct the pilot program under this section prior to the
			 solicitation of applications from domestic ports under paragraph (3);
							(B)make information about the equipment available to domestic ports as part of the application process
			 under paragraph (3);
							(C)purchase the equipment necessary to conduct the pilot program under this section; and
							(D)permit equipment purchased and implemented under this section to remain with the selected ports
			 upon completion of the pilot program.
							(3)Application ProcessThe Secretary shall—
							(A)conduct an application process by soliciting applications from domestic ports; and
							(B)select 2 domestic ports to participate in the pilot program.
							(b)EvaluationIn consultation with the Government Accountability Office, the Secretary shall determine
			 performance measures to be used to assess the program prior to the
			 selection of participating ports under subsection (a)(3).
					(c)ImplementationNot later than 1 year after the date of enactment of this Act, the Secretary shall achieve a
			 full-scale implementation of the pilot program under this section.
					(d)ReportNot later than 1 year after completion of pilot program under this section, the Secretary shall
			 submit a report to the House Committee on Homeland Security that
			 includes—
						(1)an evaluation of the process of 100 percent scanning of cargo containers;
						(2)the results of performance measures used to assess the pilot program implemented under this
			 section; and
						(3)recommendations of how to carry out 100 percent scanning at all domestic ports.
						(e)Authorization of AppropriationsThere is authorized to be appropriated to the Department not to exceed $30,000,000, to carry out
			 the pilot program implemented under this section for fiscal year 2014.
					.
		3.Clerical AmendmentThe table of contents of the Security and Accountability For Every Port Act of 2006 (6 U.S.C. 901
			 et seq.) is amended by inserting after the item relating to section 236
			 the following:
			
				
					Sec. 237. 100 percent scanning of cargo containers at domestic ports pilot program..
		
